Citation Nr: 1820890	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  11-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to training and supplies for the construction of fishing poles as part of an Independent Living Program under Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, ESQ


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 in the United States Marine Corps.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2014, the Board remanded the appeal for further development.

In July 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In October 2014, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In June 2016, the Court vacated the October 2014 Board and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In November 2016, the Board remanded the appeal.

The Board has recharacterized the claim as shown on the title page for simplicity.  


FINDINGS OF FACT

1.  The Veteran has already been determined to be eligible for a Vocational Rehabilitation and Employment (VRE) individualized independent living program.  

2.  The evidence is at least in equipoise as to whether training and supplies for the construction of fishing poles would be necessary or vital for the Veteran to maintain maximum independence in daily living.
CONCLUSION OF LAW

The criteria for entitlement to training and supplies for the construction of fishing poles under the provisions of Title 38, United States Code, Chapter 31, independent living program, have been met.  38 U.S.C. §§ 3104, 3109, 3120 (West 2012); 38 C.F.R. §§ 21.76, 21.160, 21.162 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, in November 2016, the Board remanded the claim because the Veteran submitted new evidence and requested to have the case remanded to the AOJ for initial review of the evidence.  While there has not been substantial compliance with the Board's directives, in February 2018, the Veteran's representative submitted an Informal Hearing Presentation and indicated that initial review of the new evidence by the AOJ was no longer desired.  Moreover, the Board finds there is no prejudice to the Veteran in proceeding with adjudication as the benefit sought is being granted.  

A veteran shall be provided a program of independent living (IL) services if it is determined that he or she has a serious employment handicap under 38 CFR § 21.40 (b), resulting in substantial part from a service-connected disability, and that achievement of a vocational goal is not feasible.  Such program is designed to enable the veteran to achieve maximum independence in daily living.  See 38 U.S.C. §§ 3104, 3109, 3120. 

Services and assistance that may be provided pursuant to an IL program include "services necessary to enable a Veteran to achieve maximum independence in daily living."  38 U.S.C. §§ 3104 (15).  The term "independence in daily living" means the ability of the veteran, without the services of others, or with a reduced level of the services of others, to live and function within the family or community.  38 C.F.R. § 21.160 (b). 

Services which may be authorized as part of an Individual Independent Living Program (IILP) include: (1) any appropriate service which may be authorized for a vocational rehabilitation program; and, (2) independent living services offered by approved independent living centers and programs which are determined to be necessary to carry out the plan including: (i) evaluation of independent living potential; (ii) training in independent living skills; (iii) attendant care; (iv) health maintenance programs; and, (v) identifying appropriate housing accommodations. 38 C.F.R. § 21.160(d). 

Under 38 C.F.R. § 21.90 , the purpose of an Individualized ILP (IILP) is to identify the steps through which a veteran, whose disabilities are so severe that a vocational goal is not currently reasonably feasible, can become more independent in daily living within the family and community. 

While VA has wide discretion in the types of equipment and services to be approved, as noted by VA's General Counsel, in making a determination for approving such service "the operative word...is 'necessary;' that is, the services provided must be vital to achieving the [independent living] goal, not merely desirable or helpful."  See VAOPGCPREC 6-2001.

The Veteran has already been found to be eligible for a VRE individualized independent living program.  See September 2010 decision.  This determination includes an underlying finding that the achievement of a vocational goal is not feasible.  He is totally disabled; his service-connected disabilities include posttraumatic stress disorder (100 percent disabling), central retinal artery occlusion of the left eye associated with residuals of a traumatic brain injury (TBI) due to a gunshot wound to the scalp (30 percent disabling), tinnitus (10 percent disabling), TBI (10 percent disabling), and a scar from the gunshot wound to the scalp (noncompensable).  

As described in the September 2010 decision on appeal, the objectives of the Veteran's personalized IL plan include the following: 1) development of interpersonal skills needed for interaction in the home and community, 2) maintain continuity of mental health care, and 3) obtain stability of physical and mental health.

The issue under consideration here is whether training and supplies for the construction of fishing poles should be provided to the Veteran under the provisions of his IL service plan.  This was denied by both the AOJ and the Board in October 2014 because it was not found to be necessary or vital to maintain maximum independence in daily living.  Rather, it was found that the fishing pole construction was merely desirable or helpful.

In June 2016, the Court vacated the Board's October 2014 decision because the Board had not adequately explained why the fishing poles were not necessary or vital to achieving his independent living goal.  The Court stated, "the crux of the problem with the Board's decision is that the Board provided no support for this finding and did not cite to any evidence that would otherwise support said finding."  The Court then discussed favorable evidence, specifically, an opinion from Dr. S., that had not been considered by VRE officials.

The December 2011 letter from Dr. S. reveals that he has provided psychiatric care to the Veteran since 2009.  Dr. S. provided a summary of the Veteran's treatment, which includes recreational therapy consisting of building fishing rods.  He opined that the building of fishing rods "has shown to provide [a] great deal of support to maintain emotional well-being. It is in this regards that I support any help to continue with this activity."  (emphasis added).

Further, in August 2016, Dr. M., a clinical psychologist who has treated the Veteran since 2013, also submitted an opinion.  She explained, "a specific skill the veteran has found beneficial in managing his mental health symptoms, especially when unable to sleep at night, and in the winter when his outdoor activities are limited, is behavior activation in the form of building custom fishing rods."  She stated, "I am writing this letter in support of the benefits the veteran receives, in terms of increased stability in his mental health, when engaged in this activity." (emphasis added).

Also in August 2016, the Veteran's spouse submitted a letter describing her experiences in witnessing the relief of psychiatric symptoms brought on by building the fishing rods.  She reiterated the Veteran's contentions that the rods are not produced for sale or profit in the pursuit of a business activity, but are a means of achieving mental stability.  She stated that most of the rods are donated, including to a local girls' soccer team for fundraising raffles. 

In VAOPGPREC 34-97, the General Counsel observed that the Congressional directive of the law is that VA "must afford the services and assistance deemed necessary to accomplish the broad statutory program objective of enabling eligible veterans to achieve maximum independence in daily living.  Thus, if VA considers a particular service necessary to enable the individual to participate in family and community activities, even when those activities are recreational in nature, that service may be included as an appropriate part of an individual's independent living program."  VAOPGPREC 34-97.

The General Counsel noted that the test for inclusion of desired services was not whether the service may be used for recreational purposes, but rather, whether it furthers the ability of the particular veteran to become independent, and that such a determination was to be based on the circumstances in the individual case. 

The General Counsel ruled that there was no law that either specifically directed VA to authorize, or which precluded VA from authorizing, services and assistance of a recreational nature as a component of an eligible veteran's program of independent living services and assistance under the law. 

It was also specifically held, 

VA has the authority, and responsibility, to provide all services and assistance deemed necessary on the facts of the particular case to enable an eligible veteran participating in such a program to live and function independently in his or her family and community without, or with a reduced level of, the services of others.  This includes the authority to approve, when appropriate, services and assistance that are in whole or part recreational in character when the services are found to be needed to enable or enhance the veteran's ability to engage in family and community activities integral to the veteran's achieving his or her independent living program goals.  VAOPGPREC 34-97.

Viewing the facts of this matter in light of the General Counsel opinion, the evidence is in approximate balance.  Given the December 2011 and August 2016 medical opinions on record, the Board finds that while the construction of fishing poles may be a recreational activity, it is also  necessary towards "maintaining continuity of mental health care" and "obtaining stability of physical and mental health," as stated in his IL program goals.  As for his other IL objective of developing interpersonal skills needed for interaction in the home and community, his donation of the fishing rods to local fundraisers, as credibly described by his wife in her August 2016 letter, would further achieve this goal.

As determined by the Court, there is no evidence to support a finding that the construction of fishing poles is merely desirable or helpful.  Rather, the evidence supports a finding that the activity is necessary or vital to the Veteran achieving his independent living goals.  The evidence is thus at least in equipoise as to whether the construction of fishing poles would allow the Veteran to function more independently in the family and community.  The benefit-of-the-doubt rule applies and the claim is granted. 

The Board emphasizes that its determination in this matter is based on the specific facts of this case.  This decision is non-precedential, and has no weight in the decision for a different veteran.  38 C.F.R. § 20.1303.







ORDER

Entitlement to training and supplies for the construction of fishing poles as part of an Independent Living Program under Chapter 31, Title 38, of the United States Code is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


